Citation Nr: 1023512	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which redefined the concept 
of what issues are encompassed in a service connection 
"claim" filed by a claimant.  In Clemons, the Court held 
that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount 
to construing its breadth."  The Court also cited the 
holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a 
lay person's pleadings with attention focused upon the 
symptoms the claimant is attempting to service connect.

The Board further notes that a service connection claim 
involves all possible theories of entitlement.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has perfected an appeal on a claim of service 
connection for PTSD.  With respect to the PTSD claim, the 
Veteran has also alleged the onset of psychiatric symptoms 
during his period of active service while serving in Vietnam.  
Thus, the Board has rephrased the issue to include service 
connection consideration for all of the Veteran's psychiatric 
symptoms however diagnosed.

In light of the expanded claim on appeal pursuant to the 
Clemons decision, the Board further finds that medical 
opinion is necessary to decide the claim of service 
connection for an acquired psychiatric disorder.  Previous VA 
examinations and VA outpatient treatment reports have 
indicated that the Veteran may have been diagnosed with major 
depressive disorder, dysthymia, and anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a 
psychiatric examination for the purpose 
of determining the nature and etiology 
of his current psychiatric disorder(s).  
The examiner should review the contents 
of t he entire claims files, and obtain 
relevant history from the Veteran.  
Following the examination, the examiner 
should express opinion on the following 
questions:

a) what is the diagnosis, or 
diagnoses, of any current 
psychiatric disorder(s) (if any);

b) whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder 
first manifested during the 
Veteran's periods of active 
service from February 1967 to 
December 1969, whether a psychosis 
became manifest within one year 
from discharge from a period of 
active service and/or whether any 
currently diagnosed psychiatric 
disorder is causally related to 
events during a period of active 
service.

The examiner's opinion must 
address all psychiatric diagnoses 
of record, to include whether the 
Veteran manifests major depressive 
disorder, dysthymia, and/or 
anxiety disorder.

2.	Then, readjudicate the Veteran's claims 
on appeal.  If any claim remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
the applicable period of time to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


